BYRD, J.
1. The witness, Tardy, testified that he was the agent of Renard, and that it was understood between himself, Turner and Renard, that “Turner might pay the notes before maturity,” and the “payments might be made to witness, and that all sums thus paid should be good”; and that after the trade, Renard authorized the witness “to receive the money for him.” In conformity to this understanding and authority, it appears that Turner paid the note in controversy to Tardy a few days before its maturity, in Confederate States treasury notes. It further appears that the first note falling due had been paid in such treasury notes to Tardy, and he had paid them to Renard without any objection. It appears that the note in controversy has been assigned by Renard to Angelot as collateral security to a debt which was due him from Renard. But the evidence shows that such transfer was not made until *119after the payment to Tardy ; or, such is the clear inference to be drawn from the evidence.
Under these circumstances, it seems to us that Eenard is bound by the payment thus made to his agent. We do not say that the understanding as proven by Tardy was binding on Eenard, so that he could not have repudiated it; but such an understanding, when executed by the parties, must be held binding on them. The act of an agent within the scope of his authority is the act of the principal, yet the latter may at any time put an end to the agency, but until he does so, what his agent does' in good faith, and without any fraud with which the party with whom he deals is chargeable, must be held to be valid as if done by the principal.
And if the principal has been injured by the acts of the agent, the law affords a remedy. But the law does not treat any and every loss resulting from an act done by an agent, within the scope of his authority, as an injury for which it gives a remedy. But there are cases in which the agent may be responsible for an injury, and the party with whom he deals cannot be made so; and so it might be, that the latter could in some instances be held liable by the principal, and the agent could not be; and both, in other cases, may be liable to the principal. Be this as it may, we are satisfied that in this case, the payment to Tardy must be treated as a payment to the principal, so far as Turner is concerned.
We can see no injury which has resulted to appellants from the order of the chancellor abating the suit as to Mrs. Turner, and directing it “to proceed in the name of the other complainant alone.” And no objection seems to have been made in the court below to the order. It may have been irregular to proceed without making the heir of Mrs. Turner a party, but it is not such an one as is available for a reversal in this case upon an assignment of error thereon by the appellants.
It results that the decree of the chancellor must be affirmed.